John Shockey purchased certain property from the Thornburg Sales Company under a conditional sales contract upon the installment payment plan for $5,291. After paying $3000 Shockey defaulted and the Sales Company filed a petition in replevin and repossessed the property without tendering to Shockey any of the amount paid.
A demurrer to the petition was overruled and an answer and cross-petition was filed setting up the Company’s failure and refusal to tender to the vendee any part of the amount paid. The Wood Common Pleas rendered judgment for the Sales Co., which was affirmed by the Court of Appeals.
Shockey, in the Supreme Court, contends that under Speyer vs. Baker, 59 OS. 11, and 8570 GC., he is entitled to the possession of the property until a tender of the amount paid less a reasonable compensation for the use of *61the property and for any damage done to it while in his possession.
Attorneys — Benjamin F. James, for Shoekey, Edward M. Fries, for Company; both of Bowling Green.